DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s oral election of Claims 5-14 and 17-21 during a telephone call on January 24th, 2022 is acknowledged. Claims 22, 23 and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Election was made without traverse by Alex Hobson., Agent of Record (Reg. No. 57,173).

Claim Objections
2.         Claim 19 is objected to because of the following informalities:  
Claim 19 appears to be incomplete. It ends without a period. 
Appropriate correction is required.

EXAMINER’S AMENDMENT
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Hobson; Agent of Record (Reg. No. 57,173) on 01/24/2022.
Claim 5 has been amended and replaced by the following: 
--5. (Currently Amended) An electrochemical heat transfer system comprising an electrochemical heat transfer device comprising:a) a controller; b) a working fluid comprising hydrogen; c) An electrochemical hydrogen compressor comprising: i) an anode; ii) a cathode; iii) a proton exchange membrane; iv) a power supply coupled to the anode and cathode to create an electrical potential across the anode and cathode to transfer the hydrogen across the proton exchange membrane from the anode to the cathode; d) a first reservoir comprising a metal hydride forming alloy; e) a second reservoir comprising a metal hydride forming alloy; f) a first heat transfer device coupled to said first reservoir; g) a second heat exchange device coupled to the said second reservoir; h) a set of conduits to fluidly connecting the 

Claims 22-31 have been cancelled.

Allowable Subject Matter
4.         Claims 5-14 and 17-21 are allowed.


Reason for Allowance
5.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the electrochemical heat transfer system comprising an electrochemical heat transfer device comprising: the controller; the working fluid comprising hydrogen; the first electrochemical hydrogen compressor comprising: the anode; the cathode; the proton exchange membrane; the power supply coupled to the anode and cathode to create an electrical potential across the anode and cathode to transfer the hydrogen across the proton exchange membrane from the anode to the cathode; the first reservoir comprising a metal hydride forming alloy; the second reservoir comprising a metal hydride forming alloy; the first heat transfer device coupled to said first reservoir; the second heat exchange device coupled to the said second reservoir; the set of conduits to fluidly connecting the first electrochemical hydrogen compressor with the first heat transfer device the second heat transfer device; wherein the electrochemical hydrogen compressor transfers hydrogen from said first reservoir to the second reservoir and wherein hydrogen is desorbed from the metal hydride in said first reservoir and wherein hydrogen is absorbed by the metal hydride in said second reservoir; wherein heat is transferred from the first heat exchange device to said first reservoir and wherein heat is transferred from the second reservoir to the second heat exchange device; a desiccant unit that is coupled with the set of conduits to receive the working fluid and remove moisture; a desiccant bypass valve; 2wherein when the desiccant bypass valve is open, the working fluid bypasses the desiccant unit, and wherein when the desiccant bypass valve is closed, the working fluid enters into the desiccant unit to remove moisture from the working fluid of instant independent claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

01/24/2022